FILE COPY


                      THE SUPREME COURT OF TEXAS
                      Post Office Box 12248
                      Austin, Texas 78711
                                                                             (512) 463-1312



                                       October 05, 2018

Mr. Jeffrey R. Pruitt                            Mr. D. Brett Brewer
Nueces County Attorney's Office                  The Norman Law Firm
901 Leopard St., Room 207                        215 East Commerce Street, 2nd Floor
Corpus Christi, TX 78401                         Jacksonville, TX 75766
* DELIVERED VIA E-MAIL *                         * DELIVERED VIA E-MAIL *

RE:    Case Number: 17-0198
       Court of Appeals Number: 12-13-00262-CV
       Trial Court Number: 2011-05-0389
                                                                     10/5/2018
Style: WASSON INTERESTS, LTD.
       v.
       CITY OF JACKSONVILLE, TEXAS

Dear Counsel:

       Today the Supreme Court of Texas granted the motion for rehearing, withdrew the
opinion and judgment issued June 1, 2018 and issued an opinions and judgment in the above-
referenced cause. You may obtain a copy of the opinion and judgment through Case Search on
our Court’s webpage at: http://www.txcourts.gov/supreme.aspx.        On the Case Search page
simply enter the case number and push the Search button to find the docket page for your case.
                                                    Sincerely,


                                                    Blake A. Hawthorne, Clerk

                                                    by Claudia Jenks, Chief Deputy Clerk

cc:     Ms. Heather M. Lockhart (DELIVERED VIA E-MAIL)
        Katrina L. McClenny (DELIVERED VIA E-MAIL)
        Mr. Ralph E. Allen (DELIVERED VIA E-MAIL)
        District Clerk Cherokee County (DELIVERED VIA E-MAIL)